Name: Council Decision (EU) 2015/2399 of 26 October 2015 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and the Republic of Colombia on the short-stay visa waiver
 Type: Decision
 Subject Matter: international law;  European construction;  America;  international affairs
 Date Published: 2015-12-19

 19.12.2015 EN Official Journal of the European Union L 333/1 COUNCIL DECISION (EU) 2015/2399 of 26 October 2015 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and the Republic of Colombia on the short-stay visa waiver THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EU) No 509/2014 of the European Parliament and of the Council (1) transferred the reference to the Republic of Colombia from Annex I to Annex II to Council Regulation (EC) No 539/2001 (2). (2) That reference to the Republic of Colombia is accompanied by a footnote indicating that the exemption from the visa requirement shall apply from the date of entry into force of an agreement on visa exemption to be concluded with the European Union. (3) Pursuant to Regulation (EU) No 509/2014, the Commission assessed the situation of the Republic of Colombia with regard to the criteria set out in that Regulation. On 29 October 2014, the Commission adopted a report concluding that the significant improvement of the Colombian economic, social and security situation in recent years provided justification for exempting Colombian nationals from the visa requirement when travelling to the European Union. (4) On 19 May 2015, the Council adopted a decision authorising the Commission to open negotiations with the Republic of Colombia for the conclusion of an agreement between the European Union and the Republic of Colombia on the short-stay visa waiver (the Agreement). (5) Negotiations on the Agreement were held on 20 May 2015 and were successfully finalised by the initialling thereof on 9 June 2015. (6) The Agreement should be signed, and the declarations attached to the Agreement should be approved, on behalf of the Union. The Agreement should be applied on a provisional basis as from the day following the date of signature thereof, pending the completion of the procedures for its formal conclusion. (7) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (3); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (8) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (4); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Republic of Colombia on the short-stay visa waiver (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The declarations attached to this Decision shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 The Agreement shall be applied on a provisional basis as from the day following the date of signature thereof (5), pending the completion of the procedures for its conclusion. Article 5 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 26 October 2015. For the Council The President C. DIESCHBOURG (1) Regulation (EU) No 509/2014 of the European Parliament and of the Council of 15 May 2014 amending Council Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (OJ L 149, 20.5.2014, p. 67). (2) Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (OJ L 81, 21.3.2001, p. 1). (3) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (4) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (5) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.